Case: 22-50509     Document: 00516533162          Page: 1    Date Filed: 11/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-50509                       November 3, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Delarick Evans,

                                                            Plaintiff—Appellant,

                                       versus

   Internal Revenue Service,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:22-CV-329


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Delarick William Evans, a detainee at the Bexar County Adult
   Detention Center (SID # 1151333), has filed a motion for leave to proceed in
   forma pauperis (IFP) on appeal from the district court’s dismissal of his 28
   U.S.C. § 1361 petition for writ of mandamus.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50509      Document: 00516533162          Page: 2    Date Filed: 11/03/2022




                                    No. 22-50509


          Evans’s assertion that he is entitled to proceed IFP on appeal because
   the district court denied his IFP motion without stating reasons that his
   appeal was not taken in good faith is belied by the record. Further, by moving
   in this court to proceed IFP, Evans is challenging the district court’s
   certification that the appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Evans, however, has not addressed the
   district court’s finding that Evans’s petition for writ of mandamus failed to
   state a claim upon which relief may be granted, and he has therefore
   abandoned any such challenge. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          In light of the foregoing, Evans has failed to show that “the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted). Accordingly, the IFP motion is DENIED, and the
   appeal is DISMISSED as frivolous. See id.; 5th Cir. R. 42.2.
          Both the district court’s dismissal of this mandamus petition and the
   dismissal of this appeal as frivolous count as strikes for purposes of 28 U.S.C.
   § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,
   537 (2015). We previously assigned two strikes in Evans v. NetSpend Corp.,
   No. 22-50310, 2022 WL 4461387, 1 (5th Cir. Sept. 26, 2022) (unpublished).
   Because Evans now has at least three strikes, he is BARRED from
   proceeding IFP in any civil action or appeal filed in a court of the United
   States while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g). He is WARNED
   that any pending or future frivolous or repetitive filings in this court or any
   court subject to this court’s jurisdiction may subject him to additional
   sanctions, and he is directed to review all pending matters and move to
   dismiss any that are frivolous, repetitive, or otherwise abusive.



                                          2